department of the treasury internal_revenue_service commerce street dallas tx date date tax_exempt_and_government_entities_division number release date taxpayer_identification_number uil m name of organization num m1 address of organization form num ein number date1 effective date tax_year s ended country location of org date2 election of sec_953 person to contact id number m contact numbers telephone m1 fax certified mail - return receipt requested dear ---- this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective date1 we have enclosed a copy of our report of examination further explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice both technical_advice and appeals procedures require a minimum of days remaining on the statute_of_limitations in order to take advantage of appeal rights or technical_advice procedures a taxpayer might be asked to execute consent to extend the statute_of_limitations to permit appeals consideration or submission of a request for technical_advice that was the situation in this case an internal revenue_agent discussed with you the possible referral of this matter for technical_advice or appeals an internal revenue_agent also requested statute extensions to allow adequate time to refer this matter you elected not to extend the applicable statutes as you are aware the time remaining on the statutes does not allow for usual appeal procedures or submission of the case for technical_advice because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office of taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation director eo examinations enclosures publication r c johnson sincerely publication report of examination addendum m is incorporated in country and filed an election under i r c sec_953 to be treated as a united_states_corporation for purposes of imposing united_states tax the revocation of exempt status under sec_501 of the code results in the loss of the sec_953 election that was previously accepted by the internal_revenue_service in date2 the organization is now a controlled_foreign_corporation and is subject_to i r c sec_951 through for the tax related to controlled_foreign_corporations the company will be treated as a foreign_person and may be subject_to sec_4371 excise_tax united_states_shareholders of the foreign_corporation are liable for subpart_f inclusions for taxable years in which the sec_953 election is not in effect as a result m is only required to file income_tax returns on form 1120-f as indicated in the body of this letter to the extent that m received taxable_income effectively connected with the conduct_of_a_trade_or_business in the united_states or received other taxable_income_from_sources_within_the_united_states
